Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrei Popovici on 9/2/2021.

The application has been amended as follows: 

Claim 3, line 8:	delete: “the method”
			Insert: -- the manufacturing process – 

Claim 3, line 9:	delete: “cutting plant fibers”
			Insert: -- cutting the plant fibers – 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach the combination of manufacturing process steps as outlined in claim 3. The closest prior art of record is Park et al. ( EP 1211138) which teaches the composite fabric material, cutting the fibers, the fibers being mixed at a certain weight ratio, further mixing the fibers, and needle punching  the web (paras. 25-28), but doesn’t teach at least the specific steps of b), transferring the fibers to multiple chambers as claimed in step c), and the steps of d).  Sabourin (U.S. 20100261397) teaches portions of  step b) (para. 105), and Laursen et al. (U.S. Patent No. 4640810) teaches portions of steps c) and d) (col. 10,11). However, while these references teach various parts of claim 3, It was not found obvious to combine all of these references to meet the limitations of claim 3, and even if they were combined, they would not meet all of the limitations of claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732                

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732